Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “An end effector comprising: an elongated body that is non-circular in cross section; a guide rail mounted on a over an outer facing top surface of the elongated body, the guide rail being shorter in length than the elongated body and comprising a recessed track extending along opposite sides of the guide rail; a hook carriage comprising a linear motion guide that moves linearly along the track of the guide rail to position a hook member, the hook carriage comprising a housing that completely surrounds the guide rail and elongated body, the housing is formed by a pair of separate housing portions that are connected together forming a divide; and a locking mechanism that locks the hook carriage at a preselected position along [[a]] the length of the guide rail.”, as recited in Claim 1 specifically:
the structural and operative relationship between the elongated body, guide rail, recessed track, hook carriage, linear motion guide, hook member, housing, pair of separate housing portions, and locking mechanism.  Especially as it relates to the elongated body supporting a guide rail having a recessed track on which a hook carriage with a linear motion guide along which a housing made of a pair of separate housing portions rides that completely surrounds the guide rail and elongated body.
The art of record fails to render obvious the claimed combination of: “A method of lifting a transmission using an end effector, the method comprising: inserting a pin assembly into a bolt opening at a front portion of a transmission housing; adjusting a position of a hook carriage along a length of a guide rail that is mounted on a over an outer facing top surface of an elongated body, the guide rail being shorter in length than the elongated body and comprising a recessed track extending along opposite sides of the guide rail, the hook carriage comprising a housing that completely surrounds the guide rail and elongated body the housing is formed by a pair of separate housing portions that are connected together forming a divide; locking the position of the hook carriage; and engaging a rear portion of the transmission housing with a hook member that is pivotally connected to the hook carriage.”, as recited in Claim 12 specifically:
the structural and operative relationship between the transmission, pin assembly, bolt opening, front portion, hook carriage, guide rail, elongated body, recessed track, housing, pair of separate housing portions, housing portion divide, and position locking mechanism. Especially as it relates to the elongated body supporting a guide rail having a recessed track on which a hook carriage with a linear motion guide along which a housing made of a pair of separate housing portions rides that completely surrounds the guide rail and elongated body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see Response to Non-Final Office Action, filed 2022/01/04, with respect to the Examiner’s Rejection of Claims 1-9 and 11-18 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-9 and 11-18 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 4276952 A, US 5632589 A, US 4576096 A, and US 4899985 A have been cited by the Examiner as pertinent to the Applicant’s disclosure for teaching an overhead lift mechanism with an elongated support structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652